 
EXHIBIT 10.03
 

Certain portions of this exhibit (indicated by “[***]”) have been omitted
pursuant to Item 601(a)(6) of Regulation S-K.
This exhibit is an English translation of a foreign language document. The
Company hereby agrees to furnish to the SEC, upon request, a copy of the foreign
language document.
 
Supplementary agreement No. 1 to the employment contract 
No. 10 dated August 11, 2011 
 
Moscow                                                                                                          March          
02, 2015 
(Place of conclusion the supplementary agreement)
 
Freedom Finance Investment Company Limited Liability Company,

(Full name of a legal entity in accordance with its Charter)
 
represented by its Financial Director, Mr. Povalishin Maxim Sergeyevich,
(title of authorized person; Full Name)

 
acting based on  Power of attorney n/n dated October 27, 2012, hereinafter
referred to as the

«Employer», on the one hand, and Mr. Turlov Timur Ruslanovich,
(Full Name)

 
hereinafter referred to as the «Employee», on the other hand, have concluded
this supplementary agreement to the employment contract dated August 11, 2011,
No. 10 as follows: 
 
1. In accordance with paragraph 4 of Close 57 of the Labor Code of the Russian
Federation, the section (paragraphs, sub-closes) paragraph 3.1 of the employment
contract regulating the wages payment shall be deemed to have lost force. 
 
2. Insert into section (paragraphs, sub-closes) of the employment contract a
section (paragraphs, sub-closes) stating: 
«For the performance of duties stipulated by the terms hereof, the Employee is
paid a salary for a title in the amount of 300,000.00 (three hundred thousand)
rubles per month.» 
 
3. This supplementary agreement is an integral part of the employment contract
dated August 11, 2011, No. 10, is made in two copies having equal legal force.
One counterpart is keeping by the Employer in the Employee’s personal data, the
second by the Employee. 
 
4. The employment contract alternations stipulated hereby come into force
from March 02, 2015. 
 
5. Supplementary agreement parties’ details 
 
The Employer: Location: Facility 2, 23 bld., Trubnaya str., Moscow, 127051 
 
The Employee: Mr. Turlov Timur Ruslanovich, passport series [***] issued
by Department of the Federal Migration Service of Russia [***] on
February 16, 2015, unit code: [***], registered at address: [***]. 
 
The Employer
The Employee 
 
 
/s/ M.S. Povalishin
/s/ T.R. Turlov

Mr. M.S.Povalishin
Mr. T.R.Turlov  
(signature and company seal)
(signature) 
 
 
Translation of the company seal: 
 
/ Limited Liability Company, Moscow 
 
PNRN 1107746963785  
 
Freedom Finance Investment Company/ 
 

 
 
